Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 - 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wootton (US 2015/0077742).
With regards to claim 1, Wootton discloses a method of manufacturing a display device (Abstract) comprising:
Providing a glass (Figure 3 item 100) comprising a chamfered edge region (Figure 3 items 106 and 108) and an inner region inside the chamfered edge region (Figure 3 item 304)
Arranging a light source under the glass (Figure 3 item 202)
Setting a center position of the light source (Figure 3 item 202) to overlapped with the chamfered edge region or the inner region of the glass (as seen in Figure 3, paragraph 58)
Directing light into the glass by using the light source (paragraph 58)
Detecting a defect in the chamfered edge region of the glass by receiving light passing through the glass by using a detection camera (paragraphs 48, 49 and 61)
Where the directing of the light into the glass comprises directing the light into a lower side of the glass (as seen in Figure 3 item 202) so as to exit an upper side of the glass at each of the chamfered edge region and the inner region (it is seen in Figure 3 that the light item 302 leaving the light source item 202 enters the bottom of the glass item 304, passes through the inner part region of the glass and exit the upper side of the glass through the chamfered edge item 108)
With regards to claim 2, the teachings of Wootton are presented above. Additionally Wootton teaches that the directing of the light into the glass further comprises adjusting a position of the light source such that the light emitted from the light source enters the glass at an angle (as seen in Figure 3 item 302).
With regards to claim 3, the teachings of Wootton are presented above. Additionally Wootton teaches that the angle is an acute angle (as seen in Figure 3 item 302).
With regards to claim 4, the teachings of Wootton are presented above. Additionally Wootton teaches that the angle is determined in consideration of at least one of a performance of the detection camera, a size of a defect to be detected and a thickness of the glass (paragraph 49).
With regards to claim 5, the teachings of Wootton are presented above. Additionally Wootton teaches that detecting of the defect in the chamfered edge region further comprises readjusting the position of the light source when it is determined that quality of a result of detecting the defect needs to be adjusted (paragraph 62) and detecting a defect in the chamfered edge region by using the light source with the readjusted position (paragraph 62).
With regards to claim 6, the teachings of Wootton are presented above. Additionally Wootton teaches that the method further comprises arranging a polarizing member under the glass (Figure 2 item 206) where the detecting of the defect in the chamfered edge region comprises detecting a defect in the chamfered edge region of the glass by receiving light passing through the polarizing member and the glass by using the detection camera (paragraph 54).
With regards to claim 7, the teachings of Wootton are presented above. Additionally Wootton teaches that the polarizing member is arranged to cover at least a portion of the chamfered edge region of the glass or at least a portion of the inner region of the glass (as seen in Figure 2 item 206).
With regards to claim 8, the teachings of Wootton are presented above. Additionally Wootton teaches that the directing of the light into the glass comprises vertically directing the light emitted from the light source into the glass (as seen in Figure 3 item 302, paragraph 62).
With regards to claim 9, Wootton discloses a method of manufacturing a display device (Abstract) comprising:
Providing a glass (Figure 3 item 100) comprising a chamfered edge region (Figure 3 items 106 and 108) and an inner region inside the chamfered edge region (Figure 3 item 304)
Arranging a polarizing member under the glass (Figure 2 item 206)
Arranging a light source under the glass (Figure 3 item 202)
Setting a center position of the light source to overlap with the chamfered edge region or a region outside of the glass (as seen in Figure 3, paragraph 58)
Directing light into the glass by using the light source (paragraph 58)
Detecting a defect in the chamfered edge region of the glass by receiving light passing through the glass by using a detection camera (paragraphs 48, 49 and 61)
With regards to claim 10, the teachings of Wootton are presented above. Additionally Wootton teaches that the polarizing member is arranged to cover at least a portion of the chamfered edge region of the glass or at least a portion of the region outside of the glass (as seen in Figure 2 item 206).
With regards to claim 11, the teachings of Wootton are presented above. Additionally Wootton teaches that the directing of the light into the glass comprises vertically directing the light emitted from the light source into the glass (as seen in Figure 3 item 302, paragraph 62).
With regards to claim 12, the teachings of Wootton are presented above. Additionally Wootton teaches that the directing of the light into the glass further comprises adjusting a position of the light source such that the light emitted from the light source enters the glass at an angle (as seen in Figure 3 item 302).
With regards to claim 13, the teachings of Wootton are presented above. Additionally Wootton teaches that the angle is an acute angle (as seen in Figure 3 item 302).
With regards to claim 14, the teachings of Wootton are presented above. Additionally Wootton teaches that the angle is determined in consideration of at least one of a performance of the detection camera, a size of a defect to be detected and a thickness of the glass (paragraph 49).
With regards to claim 15, the teachings of Wootton are presented above. Additionally Wootton teaches that detecting of the defect in the chamfered edge region further comprises readjusting the position of the light source when it is determined that quality of a result of detecting the defect needs to be adjusted (paragraph 62) and detecting a defect in the chamfered edge region by using the light source with the readjusted position (paragraph 62).
With regards to claim 1, Wootton discloses a method of manufacturing a display device (Abstract) comprising:
Providing a glass (Figure 3 item 100) comprising an edge region (Figure 3 items 106 and 108) and an inner region (Figure 3 item 304)
Arranging a light source under the glass (Figure 3 item 202)
Setting a center position of the light source to correspond to an inside of the edge region or an inside of the inner region of the glass (as seen in Figure 3, paragraph 58)
Directing light into the glass by using the light source (paragraph 58)
First detecting a defect in the edge region of the glass by receiving light passing through the glass by using a detection camera (paragraphs 48, 49 and 61)
Adjusting the center position of the light source to correspond to a second point of the glass based on a quality of a result obtained by the first detecting (paragraph 62)
Second detecting a defect in the edge region by using the light source with the adjusted center position to obtain a result having a quality different from that obtained by the first detecting (paragraphs 48, 49, 61 and 62 where in paragraph 48 it states that  sensors detect any decoration defect while in paragraph 62 it states that the surface roughness and variation in angle of the surface are detected)
With regards to claim 17, the teachings of Wootton are presented above. Additionally Wootton teaches that the method further comprises calculating an association with the center position of the light source to obtain a desired detection result quality, based on data of at least one of the first point, the result obtained by the first detecting, the second point, and a result obtained by the second detecting and determining the center position of the light source based on the association (paragraphs 62 – 65).
With regards to claim 18, the teachings of Wootton are presented above. Additionally Wootton teaches that the directing of the light into the glass further comprises adjusting a position of the light source such that the light emitted from the light source enters the glass at an angle (as seen in Figure 3 item 302).
With regards to claim 19, the teachings of Wootton are presented above. Additionally Wootton teaches that the directing of the light into the glass comprises vertically directing the light emitted from the light source into the glass (as seen in Figure 3 item 302, paragraph 62).
With regards to claim 20, the teachings of Wootton are presented above. Additionally Wootton teaches that the method further comprises arranging a polarizing member under the glass (Figure 2 item 206).

Response to Arguments
Applicant's arguments filed August 3, 2022 have been fully considered but they are not persuasive.
Applicant argues that the amendments overcome the prior art rejection. First, regarding claim 1,  the Applicant states the prior art does not teach a glass comprising a chamfered edge region and an inner region insider the chamfered edge and directing the light into the glass comprises directing the light into a lower side of the glass so as to exit an upper side of het glass at each of the chamfered edge region and the inner region. The Examiner disagrees because it can be clearly seen in Figure 3 that the light source (item 202) is placed in a lower side of the glass and the light (item 302) is directed through the glass and towards an upper side of the chamfered edge and collected by a sensor (item 210).
Second, with regards to claim 9, Applicant argues that the prior art does not teach providing a glass comprising a chamfered edge region and an inner region inside the chamfered edge region, arranging a polarizing member under the glass, arranging a light source under the polarizing member and setting a center position of the light source to overlap with the chamfered edge region or a region outside of the glass. The Examiner again disagrees because it is clearly seen in Figure 2 illustrates a glass comprising a chamfered region and an inner region inside the chamfered region (item 100), a polarizing member under the glass (item 206), a light source under the polarizing member (item 202) where the center position of the light source overlap with a region outside of the glass (as seen in Figure 2).
Finally, with regards to claim 16, Applicant states that the prior art does not teach setting a center position of the light source to correspond to a first point of the glass, directing the light into the glass by using the light source, first detecting a defect in the edge region of the glass by receiving light passing through the glass by using a detection camera; adjusting the center position of the light source to correspond to a second point of the glass based on a quality of a result obtained by the first detecting and a second detecting defect in the edge region by using the light source with the adjusted center position to obtain a result having a quality different from the obtained by the first detecting. The Examiner disagrees because this is well taught in paragraphs 48, 49, 61 and 62 of the prior art where it states in paragraph 48 that decoration defects are detected by an inspection method while in paragraph 62 it states that surface roughness, variation in angles and any defects in the surface are detected and the incident light and position of the light collector is positioned to optimize light collection. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHEL RIVERA whose telephone number is (571)270-7655. The examiner can normally be reached M-F 12pm - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHEL RIVERA/Examiner, Art Unit 1746                                                                                                                                                                                                        
/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746